I agree that the motion to dismiss  should be denied, for the reason given by the chief justice. I am not now prepared to admit that the petition should have been dismissed for the cause alleged, had the objection been taken at any stage of the proceedings. I have been unable to discover any legal principles upon which the case of Stone v. Sprague rests, which requires the court to extend the rule there laid down, as to the indorsement of a summons by the officer serving a writ, to other papers. I do not now quite understand how it can be held, as matter of law, that a paper written with a lead pencil is not a writing.